DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Mohamed et al. (“Isolation of tumor cells using size and deformation”, Journal of Chromatography, November 20, 2009, No. 47, Vol. 1216, pp. 8289 - 8295) teach a microfluidic particle sorting apparatus (Abstract; figures 1, 3 – 5 and 7; pages 8288 – 8295) for capturing targets from fluid containing the targets (cancer/tumor cells; Abstract), further comprising: an inlet for receiving the fluid (figure 1); a sorting chamber allowing the fluid to flow through; a first outlet for discharging the fluid after flowing through the sorting chamber; and a capturing structure (individual columns organized in an array; figures 1 and 3) for capturing the cells, wherein the capturing structure is upstream of the first outlet, and comprises obstacles in an array, each extending through the sorting chamber in a lateral direction with respect to a fluid flow of the fluid.
Fabrication of the device is shown in figure 2 (pages 8289 – 8291).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests that the apparatus is further comprising a second outlet upstream of the capturing structure comprising a plurality of openings; and wherein a gap between two adjacent obstacles is equal to or greater than each opening of the second outlet.

forming a sorting layer, the sorting layer comprising a first fluid guiding structure, a capturing structure and a second fluid guiding structure formed on a side of a substrate, and a second outlet having an opening through the substrate; and
wherein the capturing structure for capturing cells is located upstream of the first outlet, the capturing structure comprising an array of obstacles extending through the sorting chamber in a lateral direction with respect to the fluid flow; and wherein a gap between two adjacent obstacles is equal to or greater than the opening of the second outlet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. D’Silva et al. (US 2016/0139012 A1) teach methods and devices for high throughput purification using an obstacle array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796